Hardin, P. J.,
concurring, said:
“Prior to the passage of section 16, above referred to, the substance of that act was found in chapter 695 of the Laws of 1871, which fell under construction in People ex rel. Pells v. Supervisors (65 N. Y. 300), and the case was decided by a divided court. In that case, the county court made an order directing the defendant to refund to the relator on amount specified in a petition ‘showing that, during the years 1866, 1867 and 1868, she had been erroneously assessed by the assessors of Kingston by an overvaluation of her personal property. (P. 301.) A mandamus was obtained to require the board of supervisors to respect the order made by the county judge, and the General Term reversed the order allowing a mandamus, and the Commission of Appeals reversed the General Term, by a divided vote, and affirmed the order of the Special Term, which directed a mandamus to issue to enforce the order of the county judge. That case was referred to in Matter of Hermance (71 N. Y. 481), and also the statute under which it was decided, and Allen, J., said (p. 483) : ‘The courts are certainly not in entire harmony, as is very manifest from the reported decisions. (In re Hudson City Savings Institution, 5 Hun, 612; In re N. Y. Catholic Protectory, 8 id. 91; In re Farmers’ National Bank, 1 N. Y. S. C. R. (T. & C.) 383; People v. Supervisors of Ulster Co., 65 N. Y. 300, reversing same case reported; 63 Barb. 83).
“In Matter of Buffalo Mutual Gas Light Co. (144 N. Y. 228) the same statutes -were referred to, and it was said by O’Brien, J., in speaking of the statute of 1892, viz.: ‘ This statute is a revision of statutes previously existing on the same subject, and which had frequently been amended and changed by the Legislature. (Laws of 1869, ch. 855, sec. 5; Laws of 1871, ch. 695; Laws of 1884, ch. 141; Laws of 1885, ch. 326.) The meaning and application of these several acts has been, from time to time, the subject of much contention in the courts, and the decisions are not entirely harmonious. (People ex rel. v. Supervisors of Ulster Co., 65 N. Y. 300; Matter of Hermance, 71 id. 484; Matter of the Catholic Protectory, 77 id. 342; Williams v. Supervisors of Wayne Co., 78 id. 561.)’. See, also, Broderick v. City of Yonkers, 22 App. Div. 448 [second department], decided by a divided court; Lapolt v. Maliby, 31 N. Y. Supp. 686; Van Hise v. Board of Supervisors, 21 Misc. Rep. 572.)”
*481Any discussion of these cases in order to distinguish them seems unnecessary. Excepting the decision In re Baumgarten, the correctness or fallacy of which is not important, the soundness of the doctrine announced in each of the opinions quoted, viewed either in the abstract or in the light of the facts under consideration, is beyond all question. But in none of those cases was the court confronted with a statute or an action in anywise resembling our law of 1911 and the suit now pending before us. This is neither a mere common law action of assumpsit for money had and received, nor is it a suit dependent upon the establishment of some recognized head of equity jurisdiction or upon the absence of an adequate remedy at law. The law of 1911 does not purport to permit the reco\iery of taxes paid under protest only when the amount of such taxes “was not, or was not wholly, authorized by law. ’ ’ There is no reference whatever to “any manifest clerical or other error in any assessment or returns”; nor is there to be found in the title of the law any limitation whatsoever upon its scope. The laAv does not say that the taxpayer shall pay under protest such taxes as he may conceive to be against any statute, or illegal, or' unjust. There is nothing on the face of the statute to warrant the inference that our legislature intended to use the word “unjust” as synonymous with illegal. There is every reason to beheA^e that it nsed the disjunctive advisedly. And an accurate reading of the words employed does not render the sense dubious. In disjunctives sufficit alteram partem esse ver am. The restriction of general words to things ejusdem generis must not be carried to such an excess as to deprive them of all meaning.
“This rule can be used only as an aid in ascertaining the legislative intent, and not for the purpose of controlling the intention or of confining the operation of a statute Avithin narroAver limits than Avas intended by the laAV-maker. It affords a mere suggestion to the judicial mind that Avhere it clearly appears that the law-maker ivas thinking of a particular class of persons or objects, his words *482oí more general description may not have been intended to embrace any other than those within the class. The suggestion is one of common sense. Other rules of construction are equally potent, especially the primary rule which suggests that the intent of the legislature is to be found in the ordinary meaning of the words of the statute. The sense in which general words, or any words, are intended to be used, furnishes the rule of interpretation, and this is to be collected from the context; and a narrower or more extended meaning will be given, according as the intention is thus indicated. To'deny any word or phrase its known and natural meaning in any instance, the courts ought to be quite sure that they are following the legislative intention. Hence, though a general term follows specific words, it will not be restricted by them when the .object of the act and the intention is that the general word shall be understood in its ordinary sense.” Sutherland on Statutory Construction, sec. 279, pages 361 et seq.
“The maxim Noscitur a sociis is not a rule of interpretation by which the meaning of one word or designation, or that of several such, used in close connection, governs in determining the meaning of other words or designations used in the same connection. You may know a person by the company he keeps. You may know the meaning of a term by its associates, — what precedes and what follows it. When? Not in every case; but when not apparent from the language itself. It is a rule of construction to be resorted to where there is use for construction, not otherwise.” Brown v. Chicago and Northwestern R. Co., 44 L. R. A. 579.
“We are not at liberty to construe any statute so as to deny effect to any part of its language. It is a cardinal rule of statutory construction that significance and effect shall, if possible, be accorded to every word. As early as in Bacon’s Abridgment, sec. 2, it was said that ‘a statute ought, upon the whole, to be so construed that if it Can be prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.’ This rule has been repeated innumerable times. Another rule equally recognized is that every part of a statute must be construed in connection with the whole, so as to make all the parts harmonize, if possible, and give meaning to each. ’ ’ Market Co. v. Hoffman, 101 U. S. 112.
“To get at the thought or meaning expressed in a statute, a contract or a constitution, the first resort, in all cases, is to the natural signification of the words in the order of grammatical arrange*483ment in which the framers of the instrument have placed them. If the words convey a definite meaning which involves no absurdity, nor any contradiction of other parts of the instrument, then that meaning, apparent on the face of the instrument, must be accepted, and neither the courts nor the legislature have the right to add to it or take from it. Newell v. People, 7 N. Y. 9, 97; Hills v. Chicago, 60 Illinois, 86; Denn v. Reid, 10 Pet. 524; Leonard v. Wiseman, 31 Maryland, 201, 204; People v. Potter, 47 N. Y. 375; Cooley Const. Lim. 57; Story on Const. sec. 400; Beardstoun v. Virginia, 76 Illinois, 34. So, also, where a law is expressed in plain and unambiguous terms, whether those terms are general or limited, the legislature should be intended to mean what they have plainly expressed, and consequently no room is left for construction. United States v. Fisher, 2 Crunch, 358, 399; Hogget v. Florida Railroad, 99 U. S. 72.” Lake County v. Rollins, 130 U. S. 662.
£!The general rule is perfectly well settled that where a statute is of doubtful meaning and susceptible upon its face of two constructions, the court may look into prior and contemporaneous acts, the reasons which induced the act in question, the mischiefs intended to be remedied, the extraneous circumstances, and the purpose intended to be accomplished by it, to determine its proper construction. But where the act is clear upon its face, and when standing alone it is fairly susceptible of but one construction, that construction must be given to it. Heydon’s Case, 3 Fed. Rep. 76; United States v. Freeman, 3 How. 556; Smythe v. Fishe, 23 Wall. 374; Platt v. Union Pacific Railroad Co., 99 U. S. 48; Thornley v. United States, 113 U. S. 310; Viterbo v. Friedlander, 120 U. S. 707, 724; Lake County v. Rollins, 130 U. S. 662; United States, v. Goldenburg, 168 U. S. 95.
“Indeed, the cases are so numerous in this court to the effect that the province of construction lies wholly within the domain of ambiguity, that an extended review of them is quite unnecessary. The whole doctrine applicable to the subject may be summed up in the single observation that prior acts may be resorted to, to solve, but not to create an ambiguity. If section 728 were an original act, there would be no room for construction. It is only by calling in the aid of a prior act that it becomes possible to throw a doubt upon its proper interpretation.” Hamilton v. Rathbone, 175 U. S. 414.
“Whatever the motive, the language used clearly expresses the legislative intention and admits of no doubt as to its meaning. This being so, it is only the province of the courts to enforce the statute *484in accordance with its terms. Lake County v. Rollins, 130 U. S. 662, 670; United States v. Lexington Mill Co., 232 U. S. 399, 409.” Texas Cement Co. v. McCord, 233 U. S. 163.
The words of the law are perfectly plain and simple and if given their ordinary every-day meaning leave no room for doubt as to the purpose in the mind of the legislator. Any attempt to paraphrase the broad language of the text without elaboration thereof is apt to result in such restriction of its self-evident meaning as would amount to elimination.
Section 1 refers to all cases in which the Government seeks to recover taxes alleged or claimed to be due, and requires the alleged delinquent, if he conceives the same to be unjust or illegal or against any statute, to pay the same under protest. Then the taxpayer may sue to' recover the sum so paid and if, for any reason going to the merits, it be determined that the same was wrongfully collected as not being due, the trial court may certify that the same was wrongfully paid and ought to be refunded and thereupon the Treasurer shall repay the same. And, finally, in all cases in which for any reason any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy shall be as above provided and none other. The legislature thus says to the taxpayer: Henceforth you shall not prevent, hinder or delay the collection of any revenue alleged or claimed to be due the Government, however unjust or wrongful such claim may be, but you shall pay the same whether due or not and regardless of any and all questions of right and justice; and in compensation for the loss of your equitable remedies and for the hardship involved in such compulsory payment you may then show, if you can, that for any reason going to the merits such sum was unjustly or wrongfully collected as not being due, and ought to be refunded, in which event the court will so certify and the Treasurer shall reimburse you.
In South Spring R. & C. Co. v. State Board of Equalization, 139 Pac. 159, the Supreme Court of New Mexico said:
*485“It is to be noticed that the word ‘injustice’ to the taxpayer is employed in this section. The word ‘injustice’ would seem to be the broadest term which the legislature could have employed in this connection. Any case of overvaluation of the property of the taxpayer would seem clearly to be an injustice within the meaning' of the act. It is to be further noticed that an injustice which is discovered after the tax rolls come into the hands of the collector is to be relieved against, under the terms of the section. Therefore, it would seem clear that the fact that the state board had increased the assessed valuation of property of any particular class -would not deprive any taxpayer in that class from seeking the relief provided for. In other words, the action of the State Board of Equalization is not final as against the claims of any taxpayer in the State.”
In Armstrong v. Ogden City, 43 Pac. 119, we find the following:
“It is also insisted upon the part of the appellants that respondents cannot recover the taxes paid by them under protest, because section 1, p. 58, Sess. Laws, 1890, provides that ‘any party feeling aggrieved by any such special tax or assessment or proceeding, may pay the said special taxes assessed or levied upon his, her or its property or such installments thereof as may be due, at any time before the same shall become delinquent, under protest, and with notice in writing to the city collector that he intends to sue to recover the same, which notice shall particularly state the alleged grievance and grounds thereof, whereupon such party shall have the right to bring a civil action within sixty days thereafter, and not later, to recover so much of the special tax as he shall show to be illegal, inequitable and unjust, the costs to follow the judgment to be apportioned by the court as may seem proper, which remedy shall be exclusive.’ In this case respondents did not give the notice required, nor did they commence action within 60 days after the taxes became delinquent. But this statute did not contemplate a ease where the whole initiatory proceedings were absolutely void, and where no jurisdiction had ever been acquired to commence the improvements or levy the tax. This appears more clearly when the above provision is read in conjunction with the provision in the same section immediately preceding what we have just quoted. That part of the section reads as follows: ‘No such special tax shall be declared void, nor shall any assessment or part thereof be set aside in consequence of any error or irregularity committed or appearing in any of the pro*486ceedings under this act.’ In other words, if, after having acquired jurisdiction, the city council should have erroneously levied a larger tax than was necessary to pay for the improvement, or if the city council should irregularly have assessed more property against a person than he owned, then, of course, the party injured would be compelled to remedy such error or irregularity by giving a proper notice and commencing action as in this section of the statute provided. But it cannot be maintained that where the tax was wholly void1 and illegal, as in this case, the parties injured were compelled to use this special and summary remedy, when the whole field of equitable relief was open to them. We think the proper remedy was employed in this action.”
Referring to the same contention, urged on appeal, the Supreme Court of the United States, in Ogden City v. Armstrong, 168 U. S. 224, at page 240, said:
“As respects this contention we agree with the Supreme Court of the Territory, that this statute applies to cases where there are only errors, irregularities, overvaluations or other defects which are not jurisdictional, but that where the council, not having the jurisdiction to levy the tax, could not proceed under the statute, the taxpayers need not proceed under the statute to recover the money paid. "Where the tax was wholly void and illegal, as in this case, the statute and its remedies for errors and irregularities have no application.”
In Ward v. Alsup, 100 Tenn. 619, the court says (italics ours) that the Tennessee statute from which our law is copied gives a remedy against “illegal, unjust or excessive” taxation but “clearly contemplates that the taxpayer must, in case.of irregular, improper or excessive assessments, made by the proper officials, have made complaint before the board appointed by the statute to hear such complaint.” It was held that “in order to have this remedy, in the absence of fraud or other ground of equitable intervention, he must have availed himself of such provisions of the statute as would have corrected the injustice complained of before the tax. was levied and made collectible.” The suits disposed of by the opinion were dismissed because neither of the parties complaining therein alleged that he had “ever gone before *487any Board of Equalization and sought to have his assessment rectified because of its alleged illegality, or inequality or excessiveness.” More of the context is quoted in Rios v. Richardson, supra. While the questions presented to the consideration of the Tennessee court in Ward v. Aslup were not considered on the merits, a careful perusal of the briefs and arguments covering pages 656 to 737 of volume 100 of the Tennessee Reports, would seem to indicate that the use of the italicized words above quoted was not inadvertent. In Louisville and Nashville R. R. Co. v. The State of Tennessee et al., 8 Heisk., 55 Tenn. 663, at page 806, it is said:
“The remedy provided by the statute is ample, speedy and certain, and the indemnity of the injured citizen is absolutely assured. ’?
Reference may be made to City of Nashville v. Smith, 2 Pickle, 86 Tenn. 213; Railroad v. Williams, 17 Pickle, 101 Tenn. 146; and Tamble v. Pullman Co., 207 Fed. 30, as the only other Tennessee eases we have found tending to shed even the faintest sidelight upon the character and scope of the remedy provided by the Tennessee statute. See also Montana Ore Purchasing Co. v. Maher, 32 Mont. 480; Hensley v. City of Butte, 33 id. 206; Cobben v. Meagher, 42 id. 399; Dolenty v. Broad Water Co., 45 id. 261; Reilly v. Hatheway et al., 46 id. 1.
The following New York cases, although not directly bearing upon the point, are both interesting and suggestive: People ex rel Rochester Tel. Co. v. Priest, 95 App. Div. 44; People ex rel 23rd St. R. Co. v. Feitner, 92 id. 518; People ex rel Hunt v. Priest, 90 id. 520; People ex rel Citizens L. Co. v. Feitner, 81 id. 118; People ex rel Manhattan R. Co. v. Barker, 48 id. 248.
To sustain the first and fourth propositions of defendant, appellee, in the sense contended for in argument, to wit, that the valuation of property by the Board of Equalization, however excessive it may be, is, in the absence of fraud, necessarily final and conclusive upon the taxpayer and not *488open to review by the courts in an action to recover taxes paid under protest, would be to read out of the statute the words “all cases,” “unjust,” and “for any reason going to the merits.” We do not believe either-that the action given the taxpayer is simply a substitute for the right to an injunction, of which he is expressly deprived, or that the proceeding contemplated by the legislature is a mere collateral attack. It is not the common law action of assumpsit blindly adopted without change or modification by our legislature to be brought within the fifteen years prescribed by the Civil Code for personal actions not otherwise specifically provided for, but a proceeding to be instituted within the same period fixed by the Code of Civil Procedure for perfecting an appeal from the judgment of a district court — a proceeding authorized for the purpose of ascertaining, not only whether or not the collection was “illegal or against any statute,” but also whether or not the same was “unjust” or “wrongfully collected as not being due, * * * for any reason going to the merits.” And, if the court so finds, it does not render the usual. judgment in the stereotyped form customary in an ordinary action for the recovery of money, but “may certify of record that the same was wrongfully paid and ought to be refunded.” Circuit Judge Dennison, in Tamble v. Pullman Co., supra, points out this distinctive feature: “The judgment rendered was in the peculiar form authorized only by. the code, directing a refund from the State Treasury.” And ‘‘this is only an abatement made after the tax has been paid or enforced.” Cooley on Taxation (3rd ed.), vol. 2, 1396.
We may also note in passing that in the case last mentioned it was not contended apparently that the determination of the Board of Review and Equalization was final and conclusive in the case of an ordinary assessment and levy, but the point actually made is stated in the opinion as follows:
*489“It is said that the proceeding to ‘back assess’ is not the ordinary assessment and levy of a tax, but it is an inquiry, by a competent tribunal, into the question whether property has escaped taxation and into the value of such property; that this tribunal has power to render judgment for the full amount it finds due; that means are provided for a review of such judgment by an appellate tribunal; but that, like other judgments, it cannot be collaterally attacked. ’ ’
It is hardly necessary to add that neither of the cases of Briscoe v. McMillan, 117 Tenn. 115, and Smoky Mountain, etc., Co. v. Lattimore, 119 Tenn. 620, discussed in Tamble v. Pullman Co., was a suit to recover taxes paid under protest.
We do not mean to imply that every excessive valuation, in the total absence of other circumstances, would suffice to support an action to recover; but we do think that if the final valuation by the Board of Review and Equalization, either considered alone or, as in the case at bar, together with other circumstances, is so grossly excessive as to work a serious and unmistakable hardship amounting to obvious and substantial injustice, then the protesting taxpayer should not be denied access to the courts under our statute solely because he cannot show fraud or deliberate design upon the part of the- assessors, or because the action of the board is not technically illegal or squarely against any statute. And we further hold that if a plaintiff can show substantial injustice, then the trial court may review and revise the action of the Board of Review and Equalization in so far as may be necessary in order to ascertain whether or not the taxes in question were in fact or in the eye of the law unjustly or wrongfully collected and ought to be refunded.
We do not apprehend that the result of such a construction of the law will be to clutter the dockets of our courts or compel them' to take upon themselves to any alarming-degree the functions of a second superior Board of Review and Equalization. While we shall not attempt at this time by way of anticipation to lay down any definite rules by *490which trial courts should be governed in determining whether or not a given statement of facts constitutes a cause of action, or what the evidence must show in any hypothetical case, but shall rather leave future cases to stand each on its own bottom and to be disposed of as they arise — yet we may suggest that a wholesome application of the maxim ele minimis-non curat lex, supplemented if need be to a certain extent by the fundamental reasoning and general principles underlying-most of the decisions relied upon by defendant, appellee, and perhaps bj^ the doctrine of certain of the New York cases, supra, in so far as applicable, will more than suffice to discourage the bringing of sham, frivolous or merely vexatious suits.
But plaintiff, appellant herein, does not rely solely upon an alleged excessive valuation. The gist of its cause of action as stated in the complaint is found in the positive averment that the method alleged to have been adopted by the board is “illegal, void, unjust and discriminatory”; that the alleged basic unit employed by such board “is by no means a true and correct criterion of the value of any of the sugar mills in Porto Rico, and much less so in the case of the said sugar mill of the plaintiff; that the capacity of the said sugar mill of the plaintiff is about double that of the-next largest sugar mill in the Island and is about five or six times as large as the average mill; that the cost of machinery for the mill owned by the plaintiff is very different from that of many other mills in the Island, and that the taking-of such a large unit valuation results in an entirely erroneous, and incorrect valuation”; that contrary to law and more specifically to the Constitution of the United States and the provisions of our Organic Act requiring that taxes and asses-ments should be made and levied on property and based upon a valuation thereof, the property of plaintiff was not valued as tangible property but as a hypothetical mill existing only in the minds of the members of such board, who thus have *491sought to tax something which appellant might have had hut which it.did not have and for which it could not he taxed.
As to defendant’s second general proposition, for the same .reasons given in discussing the first and fourth, we are constrained to hold that if the adoption by the Board of Review and Equalization of erroneous principles results in substantial injustice to the taxpayer, it matters not whether the question at issue is one of law only or whether it also involves a consideration of principles of political economy.
In answer to the third proposition urged by appellee, we quote with approval from the brief of appellant a paragraph which seems entirely to have escaped the notice of defendant, appellee:
“It is granted that the adoption of wrong principles must be clearly shown, but the adoption of these principles can only be shown by the evidence on a trial and are not required to be shown in the complaint, for one cannot plead evidence. The official records of the Board of Equalization and Review are not now before the court; because they can be produced only on the trial by the use of proper process directed to the custodian of the records. The appellant cannot plead the contents of documents not in its possession, which documents are solely within the possession of the opposite party, and it needs no citation of authority to show that the absence of specific allegations in a complaint as to matters wholly in the knowledge of the opposite party is not ground for the dismissal of such complaint on demurrer.”
There is more merit in the fifth proposition advanced by defendant. We are much inclined to agree that neither the Organic Act nor the Political Code intended to restrict the taxation and assessment of sugar mills to any such naked basis as the aggregate value of the component parts of the same or even such value plus the cost of erection; and we also agree that the claim that defendant’s mill could be duplicated at a cost lower than the amount at which it was assessed, does not by any means demonstrate the inaccuracy or injustice of the assessment. It is, however, if true, a fact worthy of consideration in connection with other and perhaps *492more important factors. It may be that if plaintiff had alleged no more than is shown by the complaint with reference to the actual value and the assessment value of the mill, we might have held that no such excess appeared as alone and in the absence of anything more than a mere difference of opinion as to value could be said to involve prima facie any real injustice within the meaning of the statute. It may be that plaintiff, even if it can prove an erroneous method of assessment, cannot show that the result is so excessive as to be unjust in view of the inherent difficulty in arriving at an absolutely exact determination of questions of. value, and that the trial court will find no sufficient ground for disturbing or modifying the verdict of the Board of Review and Equalization. Indeed the fact that the assessed valuation is only fifty per cent above the aggregate value of the component parts of the mill, and apparently even less in excess of what it would cost to duplicate the same, is strongly suggestive not only of a method of assessment conducive to approximately just and equitable results but also of a mere difference of opinion as to actual value too insignificant to justify the substitution of the judgment of a trial court for that of the Board of Review and Equalization. But these are matters which can be determined much more satisfactorily after hearing such evidence as plaintiff maji have to offer. While the complaint leaves much to be desired in this regard, plaintiff does allege “that the true and correct value of said sugar mill is the sum of $1,203,891”; and that plaintiff has been obliged to pajr and has paid upon a valuation of $1,800,000 arrived at as a result of an illegal, void, unjust and discriminatory method of assessment. We think that plaintiff is entitled to show, if it can, that its mill has never been assessed in fact, or, if at all, then unjustly and illegally; and, therefore, that it has been wrongfully deprived of more than $7,000 as a result of such alleged erroneous method of assessment.
The complaint, taken as a whole, states facts sufficient to *493constitute a cause of action, and the judgment appealed from must he reversed and the case remanded for further proceedings not inconsistent herewith.

Reversed and remandad for further proceedings.

Chief Justice Hernández and Justice Aldrey concurred.
Mr. Justice Wolf concurred in part.
Mr. Justice del Toro dissented.